Citation Nr: 1033987	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-30 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for iritis, and, if so, whether 
service connection is warranted.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 
1968 and from May 10 to May 24, 1986. He had service with the 
Reserve and National Guard from September 1968 to December 1998.     

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 2008.   

In August 2008, the RO reopened the claim of service connection 
for iritis and denied the claim on the merits.  

The Board is required to first consider whether new and material 
evidence had been presented before the merits of claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Thus, the Board must initially determine whether new and material 
evidence has been submitted to reopen the claim of service 
connection for iritis.  

The Veteran presented testimony at a hearing held before 
undersigned Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder. 

The reopened claim of service connection for iritis is addressed 
in the REMAND portion of the this document and is being remanded 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

 1.  The RO denied the Veteran's claim of service connection for 
iritis in an April 2005 rating decision; he did not file a timely 
appeal from that determination.  

2.  The evidence added to the record since the April 2005 
decision is neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim of service 
connection for iritis.    


CONCLUSION OF LAW

The evidence added to the record since the April 2005 decision is 
new and material for the purpose of reopening the claim of 
service connection for iritis.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.  


Legal Criteria

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  


New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  



Analysis

In an April 2005 rating decision, the RO denied the claim of 
service connection for iritis.  The Veteran was notified of this 
decision and he did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The evidence of record at the time of the April 2005 rating 
decision consisted of the Veteran's service treatment records, an 
April 2005 VA examination report, and private treatment records 
dated from July 2000 to April 2005. 

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In July 2007, 
the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the April 2005 
rating decision to be new and material.  The Veteran submitted a 
March 2008 statement from Dr. A.  

In this statement, Dr. A. indicated that the Veteran was treated 
periodically for a chronic condition called iritis.  At the 
hearing in June 2010, the Veteran stated that he had symptoms of 
blurred vision, pain and sensitivity to light in the right eye 
since the episode of iritis in service.  

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it also addresses 
an unestablished fact which is whether the Veteran currently has 
a residuals disability due to the episodes of iritis in service.  

This evidence raises a reasonable possibility of substantiating 
the claim because it establishes that the Veteran has right eye 
symptoms which may be due to iritis.  The Veteran is competent to 
report observable symptoms such as pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In conclusion, the Board finds that the evidence received since 
the April 2005 rating decision is new and material, and the claim 
of service connection for iritis is reopened.  


ORDER

As new and material evidence had been received to reopen the 
claim of service connection for iritis, the appeal to this extent 
is allowed, subject to further action as discussed hereinbelow.  


REMAND

The Board finds that additional development is necessary before a 
decision can be made on the merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The record shows that the iritis of the right eye was diagnosed 
in 1986 during a period of active duty.  Service treatment 
records show a diagnosis of conjunctivitis/iritis secondary to 
Reiter's syndrome.  Service treatment records indicate that the 
Veteran was treated with topical and oral steroids for two months 
and the iritis resolved.  

The Veteran contends that he continues to have symptoms of iritis 
including blurred vision, pain and sensitivity to light.  The 
Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, the Board finds that an examination is needed to determine 
whether the Veteran currently has active iritis or residual 
disability that is medically related to the condition identified 
in service.  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain treatment records from 
Drs. Adams and Allen dated from October 2007.  

The RO should also ask the Veteran to he provide sufficient 
information, and if necessary authorization, to enable the RO to 
obtain any other pertinent VA or non-VA treatment records showing 
treatment of iritis.  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all VA or non-VA medical treatment of the 
iritis.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

The RO should ask the Veteran to provide 
the necessary authorization to enable the 
RO to obtain treatment records from Drs. 
Adams and Allen dated from October 2007.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA.     

2.  The RO should schedule the Veteran for 
a VA examination with an opthamologist to 
determine the nature and likely etiology of 
the claimed right eye disorder manifested 
by blurred vision, pain and sensitivity to 
light.  The Veteran's claims file and a 
copy of this remand must be made available 
to the examiner for review in connection 
with the examination.  All necessary 
studies and tests, including slit-lamp 
examination and dilated fundus examination 
should be conducted.

The examiner should report all current 
diagnoses pertinent to the eyes and 
identify the approximate date of onset for 
any diagnosis made.  The examiner should 
indicate whether the Veteran currently has 
iritis and if so, the symptoms of this 
disorder.  The examiner should provide a 
medical opinion as to whether any diagnosed 
eye disability is episodic or relapsing and 
remitting in nature and opine whether it at 
least as likely as not (50 percent 
probability or more) that any current eye 
disability is due to the documented episode 
of iritis or another event or incident in 
service.  

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issue remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity to respond thereto.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


